DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office Action is in response to Applicant’s amendment filed on March 29, 2022.
Claims 1 - 9, & 11 are currently amended and being considered on the merits. 
Claim 10 is previously presented and being considered on the merits. 
Claims 1 - 11 are rejected. This rejection is FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action, hence the respective rejections/objections (including the 112(f) assertion) have been withdrawn, except for the objections/rejections still maintained in this Office Action.
Applicant's amendment necessitated the new ground(s) of objections/rejections presented in this Office Action.

Response to Arguments

Regarding Applicant's arguments about the rejections for claims 1 & 11 under 35 U.S.C § 101 and 102, the arguments have been fully considered and are deemed unpersuasive.

Regarding claims 1 and 11, Applicant argued in substance that: (1) the newly added limitations, “memory,” “a processor configured to,”  and  “calculate, for each formative cell, the physical properties of the formative cell using a structural analysis model which reflects a state of bonding between at least two adjacent formative voxels in the formative cell and having different martials and the material of each of the formative voxels”,” render claim 1 an 11 statutory subject matter eligible and compliant with 35 USC§ 101; and (2) the newly added limitations are not taught by prior arts.   

Examiner fully considered but these arguments are rendered moot due to new ground(s) of objection/rejection necessitated by Applicant’s amendment. 

As per point (1), as summarized above in this Office Action, Examiner disagrees that the newly added limitations render claim 1 or 11 statutory subject matter eligible and compliant with 35 USC§ 101. Under the broadest reasonable interpretation, the each limitation of the plant operation data monitoring method is a process that covers the performance of the limitation in the mind. More specifically, the claim 1 recites stores ..., acquire ..., calculate ..., convert …, convert ... which are excising mental processes or mathematical concepts. Accordingly, the claim 1 recites an abstract idea.

Furthermore, in the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. Claim 1 further recites no additional elements that impose any meaningful limits on practicing the abstract ideas.   Accordingly, recitation of no additional elements that impose meaningful limits does not integrate the abstract ideas into a practical application. Therefore, claim 1 is directed to an abstract idea.

Finally, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the additional elements cannot provide an inventive concept. Accordingly, claim 1 is subject matter ineligible. 

Claims 2 - 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claims 2 – 10 inherit the abstract ideas from claim 1. Accordingly, claims 2 – 10 do not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claims 1‐10, they are substantially similar to claim 11, respectively, and are rejected in the same manner, and the same reasoning applying. Therefore, the 101 rejections are maintained on claims 1- 11.

As per point (2), as summarized above in this Office Action, reference Woytowitz teaches in Figure 2 and paragraphs [0122] and [0024] a memory; reference Woytowitz teaches in Figure 2 and paragraphs [0122] and [0024] a processor;  and reference Woytowitz teaches in Figure 8 and paragraphs [0125] and [0128] wherein calculate, for each formative cell, the physical properties of the formative cell using a structural analysis model which reflects a state of bonding between at least two adjacent formative voxels in the formative cell and having different martials and the material of each of the formative voxels.   Therefore, reference Woytowitz teaches the limitations.  


Applicant's arguments for other claims, which depend on the argued patentability of claim 1 and 11, are also respectfully traversed by Examiner based on the reasons recited above.
 
Therefore, the objections/rejections, based on new ground(s) necessitated by Applicant's amendment, are presented. 


NEW OBJECTIONS/REJECTIONS DUE TO AMENDMENTS: 
Claim Objections
Claims 1 and 11 objected to because of the following informalities: each contains a misspelling  (e.g., “martials”).  Appropriate correction is required. For purposes of prosecution, the misspelled word “martials” should be construed as “materials.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 11 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recites, inter alia, method, with the following limitations: 1) “stores, for each of a formative cell configured as a collection of multiple formative voxels that are a unit of formation . . . specification information enabling a specification of which of multiple materials is used to form each formative voxel included in the formative cell, and physical properties of the formative cell”; 2) “acquire object data expressing a three-dimensional object as a collection of data voxels”; 3) “calculate, for each formative cell, the physical properties of the formative cell using a structural analysis model which reflects a state of bonding between at least two adjacent formative voxels in the formative cell and having different martials and the material of each of the formative voxels”; 4) “converts the data voxels in the object data, or data cells containing multiple data voxels, with the formative cells having physical properties that are substantially the same as physical properties of the data voxels or the data cells”; and 5)  “converts the object data into formable data that is a collection of the formative voxels.”

The first limitation “stores, for each of a formative cell configured as a collection of multiple formative voxels that are a unit of formation . . . specification information enabling a specification of which of multiple materials is used to form each formative voxel included in the formative cell, and physical properties of the formative cell,” as drafted, covers the performance of the limitation in the mind, but for the recitation of a generic computer peripheral (e.g., memory). For example, “stores” in the context of the claim encompasses the user remembering the specification information of the multiple materials for formative voxels. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Secondly, the second limitation “acquire object data expressing a three-dimensional object as a collection of data voxels,” as drafted, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor (e.g., processor). For example, “acquire” in the context of the claim encompasses the user collecting object data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

The third limitation “calculate, for each formative cell, the physical properties of the formative cell using a structural analysis model which reflects a state of bonding between at least two adjacent formative voxels in the formative cell and having different martials and the material of each of the formative voxels,” as drafted us a mathematical calculation that, under its broadest reasonable interpretation, encompasses calculating the mathematical relationship between formative cells, but for the recitation of a generic computer processor. If a claim limitation, under its broadest reasonable interpretation, recites a concept that falls into the “Mathematical Concepts” grouping of abstracts, the claim recites an abstract idea.

The fourth limitation “convert the data voxels in the object data, or data cells containing multiple data voxels, with the formative cells having physical properties that are substantially the same as physical properties of the data voxels or the data cells,” as drafted, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor (e.g., conversion unit). For example, “convert” in the context of the claim encompasses the user switching out data voxels in the object data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Finally, the fifth limitation “converts the object data into formable data that is a collection of the formative voxels,” as drafted, covers the performance of the limitation in the mind.  For example, “converts” in the context of the claim encompasses the user mentally changing object data into formable data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Accordingly, the claim 1 recites four abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the five abstract ideas are directed towards a judicial exception/abstract idea. In other words, an abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 

Besides the five aforementioned abstract ideas/judicial exceptions, claim 1 further recites two additional elements:  1) a generic computer peripheral (i.e., memory) for executing the judicial exceptions; and 2) a generic processor (i.e., acquisition unit) for executing the judicial exceptions. Both of the additional elements (e.g., memory and processor) are recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component.

 Accordingly, the additional elements do not integrate the abstract ideas into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract ideas. Therefore, claim 1 is directed to an abstract idea.

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. 

As described above with respect to integration of abstract ideas into a practical application, the additional elements of using a computer processor to perform the processing amounts to no more than mere instructions to apply the exceptions using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 

 Accordingly, claim 1 as a whole does not provide an inventive concept and is not patent eligible. 

Claims 2 - 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claims 2 – 10 inherit the abstract ideas from claim 1. Claim 10 is representative of claims 2 – 10. Claim 10 includes the additional element “generates formable data” that further detail the inherited abstract ideas of claim 1. Merely further detailing an abstract idea is no more than re‐reciting the abstract idea because the further detailed abstract idea still remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claim 10 (as well as claims 2 – 9) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claim 11, it is substantially similar to claims 1-10, respectively, and is rejected in the same manner, and the same reasoning applying. 

Please note: Examiner invites the Applicant to amend claim 1 and 11 to include a limitation where the “formable data” is used, for example, to adjust the operation of the information processing device (e.g. actually printing the formable data). Inclusion of such a limitation into claim 1 would integrate the abstract ideas/judicial exceptions into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 11 are rejected under 102(a)(1) as being anticipated by over Woytowitz (US Pub. 2020/0307174).

Regarding claim 1, Woytowitz teaches:
an information processing device (Abstract) comprising: 
a memory that stores, for each of a formative cell configured as a collection of multiple formative voxels that are a unit of formation of a forming device, specification information enabling a specification of which of multiple materials is used to form each formative voxel included in the formative cell, and physical properties of the formative cell  (Fig 2, module 30, paras [0122] – [0124]; see also paras [0011] - [0012]); and  
 a processor configured to: acquire object data expressing a three-dimensional object as a collection of data voxels (Fig 2, module 26, paras [0122]; see also paras [0011] - [0012]: “voxel”); [[and]] 
calculate, for each formative cell, the physical properties of the formative cell using a structural analysis model which reflects a state of bonding between at least two adjacent formative voxels in the formative cell and having different martials and the material of each of the formative voxels ( Fig 8, paras [0125] –[0128]; see also para [0134]: “bond together”); and
 having physical properties that are substantially the same as physical properties of the data voxels or the data cells (para [0129] & para [0131]), and
 thereby converts the object data into formable data that is a collection of the formative voxels (para [0134]; see also paras [0011]  - [0012]).

Woytowitz specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

    PNG
    media_image1.png
    692
    1111
    media_image1.png
    Greyscale



[0122] As can be seen in FIG. 6, information regarding part 12 may be received into system 10 
(Operation 210). This information may include, among other things, a three-dimensional model 40 
(shown in FIG. 7) of part 12. The three-dimensional model 40 may be a model design of the part 12, 
such as a computer-generated design of the part 12. In the example model 40 shown in FIG. 7, the 
matrix used to make part 12 is represented by a symbol M, while the tracks T correspond to a 
center- line trajectory. Model 40 may be received as a collection of data that is interpretable by 
processor 26 using programs 32 (e.g., app 36), the code defining physical attributes (e.g., shape 
and size) of part 12. Model 40 may be received by way of I/O devices 28 or a network connection, retrieved by processor 26 from memory 30, and/or generated and modified by processor 26 using programs 32.

[0123] Processor 26 may use programs 32 to create a virtual mesh of connected analytic elements 42 
(shown in FIGS. 7 and 8) within model 40 (Operation 220). Analytic elements 42 may be three- 
dimensional tetrahedrons. It is contemplated, however, that any size and number of two- and/or three dimensional analytic elements 42 may be assembled to form the virtual mesh. The analytic elements
42 may have various shapes, such as, for example, circles, triangles, squares, quadrilaterals,
tetrahedrons, quadrilateral pyramids, triangular prisms, hexahedrons, or partial shapes or
combinations of shapes thereof.

[0124] Information regarding an intended (or predetermined) use of part 12 (e.g., constraints—shown 
on the left of FIG. 9, and forces—shown on the right in FIG. 9) and material properties of part 12 
(e.g., matrix properties, fiber properties, matrix/fiber ratios) and tool path trajectories may be 
received by processor 26 (Operation 230). The material properties may include a type of material, 
viscosity of the material, melting point of the material, stiffness of the material, Young's moduli 
of the material, composition of the material, Poissson's ratios, shear moduli, density, 
coefficients of thermal expansion, thermal conductivity, specific heat, and viscoelastic 
properties. In an example, the intended or predetermined use of the part includes a functional 
attribute of the part, such as use of the part in a larger object, structure or system, or use of 
the part as a standalone object. Like model 40, the intended use and material properties 
information of part 12 may be received by way of I/O devices 28 or a network connection, retrieved 
by processor 26 from memory 30, and/or created and modified by processor 26 using programs 32. For 
example, the constraints, forces, matrix properties, fiber properties, and matrix/fiber ratios may 
be manually input by a user of computing device 15. One or more of the properties may be derived by 
stress testing of standardized bars, and then stored for later retrieval during analysis.


    PNG
    media_image2.png
    582
    1117
    media_image2.png
    Greyscale

[0125] As shown in FIGS. 7 and 8, the stiffness-contributing portions (e.g., the continuous fibers, 
the chopped fibers, and/or the polymer chains) deposited in general alignment with the center-line 
of track T by head 20 during fabrication of part 12 may pass through each analytic element 42 
differently. For example, some analytic elements 42 may contain a greater or lesser number of 
stiffness-contributing portions than other elements 42, and the stiffness-contributing portions may 
pass through the different analytic elements 42 at different locations and angles. This arrangement 
of stiffness-contributing portions within each analytic element 42 may provide each analytic 
element 42 with different local characteristics (e.g., stiffness). The local characteristics of 
each analytic element 42 may aggregate to produce global characteristics of part 12. Accordingly, 
in order to solve for the global characteristics of part 12, the arrangement (e.g., number, 
density, alignment, etc.) of stiffness-contributing portions within each analytic element 42 and 
the corresponding effect of the arrangement may first be determined.

[0126] A stiffness of the elements 42 scales with the number and/or distribution of stiffness- 
contributing portions. For example, a first element with a greater number of stiffness-contributing 
portions as compared to a second element may be more stiff than the second element. As an 
alternative or in addition, the orientation of individual stiffness-contributing portions relative 
to one another may determine the stiffness of the elements. In an example, the elements 42 include 
a plurality of stiffness-contributing portions that are parallel or substantially parallel to one 
another, which may yield a stiffness that is different than a scenario in which the 
stiffness-contributing portions are not parallel to another (e.g., the stiffness-contributing 
portions are perpendicular to one another).

[0127] The arrangement of fibers within each analytic element 42 may be represented as a set of 
intersection points (i.e., points where each fiber intersects each analytic element 42 and/or each 
other) and directional vectors. The intersection points and directional vectors may be determined 
as a function of the virtual mesh created at operation 220 and a tool path (intended or actual) of 
head 20. The tool path may be manually generated, automatically generated by processor 26 as a function of a size and shape of model 40 and known or predetermined capabilities of printer 14, and/or manually  selected by the user from a listing of available tool paths that have been automatically generated.  Tool path generation may take place at a Operation 240.

[0128] After receiving the intended use information, the material properties information, and the 
tool path information, processor 26 may be configured to determine performance characteristics of 
each analytic element 42 (Operation 250). This may include, among other things, solving for the 
locations of the intersection points and the directional vectors described above. This is solved 
based on 3D geometry based algorithms (e.g., creating a convex hull from intersection points 
between a tetrahedron and a hexahedron, and then subsequently computing a volume of the convex hull to determine a filament contribution to the stiffness of the element). In addition, processor 26 
may use the intersection points, the directional vectors, and the fiber properties (e.g., an 
assumed rectangular, circular, or oval cross-sectional fiber area) to determine a volume of the 
fibers and a remaining volume of the matrix encompassed within each analytic element 42. Further, processor 26 may determine,  based also on the intersection points, the directional vectors, the fiber properties (e.g.,  compressive and/or tensile stiffness), and the matrix properties, the combined co                   
fibers and the matrix to a three-dimensional stiffness of each analytic element 42.

[0129] Processor 26 may then apply the intended use conditions (e.g., the constraints and forces
received at operation 230) at corresponding nodes and/or surfaces of analytic elements 42 in the
mesh of model 40 (see FIG. 6), and determine (e.g., predict) the global performance of part 12 based
on an aggregated stiffness of each individual analytic element 42 (Operation 260). For example, as
seen in FIG. 6, model 40 of part 12 is shown as being constrained at a left end, with a force of a
particular magnitude and direction being applied at a right end. Processor 26 may yield results in the
form of nodal displacements and element stresses. The nodal displacements and element stresses
may then be translated into fiber displacement fields and stress fields, which can be shown overlaid
with model 40 on display 24 (Operation 270). For example, model 40 is shown in FIG. 6 having a
displacement of a particular distance in a direction generally aligned with the applied force direction. In
addition, model 40 has been shaded and/or colored in FIG. 6 to illustrate stresses at different locations
within part 12 that are caused by the displacement. The tool path generated at operation 240 may also
be shown at this time, in connection with the displacement fields and/or stress fields.
[0131] Processor 26 may be configured to implement an optimization operation using the results of
operation 260. Specifically, processor 26 may be configured to determine if the predicted performance
of part 12 is acceptable (Operation 270), and to selectively repeat method 200 using a different tool
path (and corresponding fiber trajectories) when the predicted performance is unacceptable. For
example, processor 26 may compare one or more predicted performance parameters (e.g. stress field
and/or displacement field) to one or more design criteria (maximum displacement field, maximum
stress field, etc.). When the comparison indicates that part 12 is likely to perform poorly, processor 26
may return to operation 240 and generate an alternative tool path. Control may then loop through
operations 240-280 until acceptable part performance is determined, at which point processor 26 may
cause printer 14 to fabricate part 12 using the corresponding tool path (Operation 290).

[0134] Printer 1014 may be comprised of components that are controlled to create part 1012 layer-by layer using SLA technology. Specifically, printer 1014 may include a build chamber 1016, an elevator
1018 submerged within a photopolymer resin 1020, and an energy source 1022. During operation,
elevator 1018 may selectively lower build platform 1024 a desired (or predetermined) distance into
resin 1020, such that a specific thickness of resin 1020 coats build platform 1024 (and/or any
previously fabricated portion(s) of part 1012). Energy source 1022 may then selectively generate a
pattern within resin 1020 (e.g., by exposing select areas of resin 1020 to ultraviolet light) to produce
individual voxels 1026 of solidified material that bond together to form component 1012.

	Regarding claim 2, Woytowitz teaches all the limitations of claim 1. 
	Woytowitz further teaches wherein: 

memory stores, for each formative cell, the physical properties of the formative cell calculated by the processor(Fig 2, modules 30 & 26, paras [0122];).

	Regarding claim 3, Woytowitz teaches all the limitations of claim 1. 
	Woytowitz further teaches wherein:
  (Fig 8, paras [0125] –[0128];) .

Regarding claim 4, Woytowitz teaches all the limitations of claim 1. 
	Woytowitz further teaches wherein:
processor further performs analysis using, as the structural analysis model, a model in which boundary conditions indicating an adhesive state according to a combination of the materials of formative voxels adjacent to each other between voxel layers or between voxel rows in the formative cells are set (Fig 8, paras [0125] –[0128]).

Regarding claim 5, Woytowitz teaches all the limitations of claim 1. 
	Woytowitz further teaches wherein:
processor further performs analysis using, as the structural analysis model, a model reflecting, for each formative voxel in the formative cells, a distribution of an extent of cure according to a combination of the material of the formative voxel and a depth in a radiation direction of curing energy (Fig 8, paras [0125] –[0128]).

Regarding claim 6, Woytowitz teaches all the limitations of claim 1. 
	Woytowitz further teaches wherein:
processor further calculates the physical properties of the formative cells by performing a homogenization analysis using the structural analysis model of the formative cells (para [0106]).

Regarding claim 7, Woytowitz teaches all the limitations of claim 1. 
	Woytowitz further teaches wherein:
the formative cells include level 1 formative cells configured from a first predetermined number of the formative voxels and level k formative cells configured from a kth (where k is an integer equal to or greater than 2) predetermined number of level (k-1) formative cells, and processor further calculates physical properties of the level k formative cells by performing analysis using a structural analysis model reflecting a state of bonding between the kth predetermined number of level (k-1) formative cells included in the level k formative cells and physical properties of each of the level (k-1) formative cells (para [0015]).

Regarding claim 8, Woytowitz teaches all the limitations of claim 7. 
	Woytowitz further teaches wherein:
in a case in which formative cells having substantially the same physical properties as the data voxels do not exist among level n (where n is an integer equal to or greater than 1) formative cells of substantially the same size as the data voxels, the conversion unit searches the memory for level (n+1) formative cells having physical properties that are substantially the same as physical properties of data cells of substantially the same size as the level (n+1) formative cells, and replaces the data cells with the level (n+1) formative cells found by the search (para [0015]).

Regarding claim 9, Woytowitz teaches all the limitations of claim 8. 
	Woytowitz further teaches wherein:
in a case in which the level (n+1) formative cells having the physical properties that are substantially the same as the physical properties of the data cells of substantially the same size as the level (n+1) formative cells are not found, the conversion unit searches the  memory for level (n+2) formative cells having physical properties that are substantially the same as physical properties of data cells of substantially the same size as the level (n+2) formative cells, and replaces the data cells with the level (n+2) formative cells found by the search (para [0015] & [0124] – [0130]).

Regarding claim 10, Woytowitz teaches all the limitations of claim 1. 
	Woytowitz further teaches wherein:
the conversion unit generates the formable data by decomposing each of the formative cells included in a result of the replacement with respect to the object data into the formative voxels included in the formative cells (para [0187]).

Regarding claim 11, Woytowitz teaches the information processing device. Therefore, Woytowitz teaches  the non-transitory computer readable medium.





Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Matzner (US Pub. 2019/0039321): teaches determining the ratio between voxels.  

14.   THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE‐MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire
later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        07/01/2022

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115